Title: General Orders, 12 December 1782
From: Washington, George
To: 


                        

                            Head Quarters Newburgh Thursday December 12th 1782
                            Parole Kidderminster
                            Countersigns Leith, Maidstone.
                        
                        For the day tomorrow	Colonel Courtlandt, Major DarbyFor duty tomorrow the 2d Newhampshire regiment.
                        At a General courtmartial of which Colonel Greaton is president Silas Rodgers a soldier of the 3d
                            Massachusetts regt charged with desertion from the said regiment and John Murrow soldier of the 9th Massachusetts regiment
                            also charged with desertion were found guilty in breach of arte 1st Section 6th of the rules and articles of war and
                            sentenced each to receive twenty five lashes each morning four mornings successively amounting in the whole to one
                            hundred lashes on his naked back.
                        Also Benjamin Fisk soldier of the 9th Massachusetts regiment was found guilty of Desertion and sentenced to
                            receive one hundred lashes on his naked back.
                        The Commander in chief approves the sentences of the Court.
                        The Levies for the Campaign who have compleated the task assigned them by the Quartr mastr Genl and obtain’d
                            Certificates thereof from his office are to be discharged by the commanding officer of the line to which they belong.
                    